Citation Nr: 1133974	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.

(The issue of whether the appellant's income is excessive for the receipt of nonservice-connected death pension benefits will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from December 1943 to April 1946.  He died on October [redacted], 2005.  The appellant is his widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded this case in June 2008 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran died on October [redacted], 2005.  The death certificate lists the immediate causes of death as sepsis due to pneumonia due to an abdominal carcinoid tumor.  No contributory causes of death were listed.  At the time of his death, the Veteran had one service-connected disability: posttraumatic stress disorder (PTSD), rated as 30 percent disabling.  However, his PTSD was not listed as a cause of death on his death certificate.  

The appellant-widow contends that the Veteran's service-connected PTSD contributed to his death.  She acknowledges the Veteran had other significant health problems prior to death.  However, she believes that symptoms of stress, worry, and depression due to his service-connected PTSD contributed to the deterioration of the Veteran's physical and mental health prior to his death.  Stated another way, the Veteran's PTSD aggravated his other health problems, leading to his death.  See May 2006 VA Form 9; May 2007 representative statement. 

Before addressing the merits of the claim for service connection for the cause of the Veteran's death, the Board finds that additional development of the evidence is required.

First, the Veteran's death certificate indicates he died on October [redacted], 2005 at Paris Regional Medical Center in Paris, Texas.  The death certificate notes he was hospitalized in an inpatient status prior to his death.  These private, terminal hospital records, if available, may provide more detailed information as to the cause of his death, but they are not present in the claims folder.  VA is required to make reasonable efforts to obtain all "relevant" records, including private and non-Federal records like these, which the Veteran or, in this instance, his heirs adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  In the present case, the AOJ should contact the appellant and ask her to submit these records, herself, if she has them in her personal possession or to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain them for her.  

Second, the Veteran's VA treatment records on file from the VA Medical Center (VAMC) and VA Community Based Outpatient Clinic (CBOC) in Bonham, Texas only date to September 2004, over a year prior to his death.  So if he received additional VA treatment after September 2004, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and ask that she submit or authorize VA to obtain (by way of VA Form 21-4142) private, terminal hospital records of the Veteran.  Specifically, the records in question are the Veteran's terminal hospital records from the Paris Regional Medical Center in Paris, Texas, dated in October 2005, and possibly earlier.  This letter should also be sent to the accredited representative, the Texas Veterans Commission, so that assistance can be provided to the appellant if needed.  If the appellant provides a completed release form authorizing VA to obtain these records, then attempt to secure them in compliance with VA law and regulation.  See 38 C.F.R. § 3.159(c)(1).  The appellant is strongly advised to cooperate with VA efforts to assist her with her claim.  

2.  Contact the appellant to ascertain if the Veteran had any additional treatment at a VA facility after September 2004 until his death in October 2005.  If so, then obtain the records of any relevant medical treatment after September 2004, including records from the VAMC and VA CBOC in Bonham, Texas.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.  Then, after completion of the above development, readjudicate the claim for service connection for the cause of the Veteran's death.  If the claim is not granted to the appellant's satisfaction, then send her and her representative a Supplemental Statement of the Case (SSOC) and give her an opportunity to respond to it before returning the file to the Board for further appellate consideration of her claim.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


